Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Fritzsche have been considered but are moot because the new ground of rejection does not rely on Fritzsche.
Regarding the applicant’s argument that providing headers to Keating would render Keating inoperable for its intended purpose, the examiner disagrees. The examiner points to the fact that Keating relies on natural convection, which the applicant asserts headers would negate. The examiner points out that this would not necessarily be so depending on the positioning of the heat exchanger. For instance, the heat exchanger could be angled such that natural convection continues to occur. Alternatively, the convection could be forced. The examiner notes that forced convection is often preferred over natural, and that forcing convection in Keating would not cause Keating to be inoperable for its intended purpose.
Regarding the applicant’s argument that Keating does not disclose the plurality of heat exchangers spaced at intervals between the first and second end of the cooking vessel, the examiner disagrees and points to figure 2 of Keating for this teaching.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, and/or 14 of US 11346548 B2. in view of Keating (US 2666427 A). US 11346548 B2 discloses everything except for wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel. Keating teaches wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel. In view of Keating’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel. One would have been motivated to include heat exchange structure of Keating because proximity of the heat exchanger to the medium to be heated will improve heat transfer to the medium.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended the independent claims to include “wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel” or equivalent language which corresponds to the embodiments of figures 11-13. Claims 1-9, 11, and 13 consist mainly of limitations corresponding to the embodiments of figures 8-10. The applicant’s original disclosure states “The cooking system 1400 and 1500 of the embodiments disclosed in FIGS. 14 and 15 are described with respect to the heat exchangers 200 described in FIGS. 8-10” (paragraph [0049] and “The heated fluid may exit the heat exchangers 200 through the first outlet 812 and the second outlet 824 of each heat exchanger 200 and be carried into the cooking vessel 302 through a plurality of oil output lines 304” (paragraph [0052]). In other words, it is not clear that the applicant envisioned the combination of the embodiments of figures 8-10 with the embodiments of figures 11-13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating (US 2666427 A), hereinafter Keating.

Regarding claim 10, Keating discloses a cooking system, comprising:
a burner assembly (“As shown, the unit employs two identical burners 21 fed from a pair of gas jets 22 on a manifold 23 common to both of the burners” column 2, line 33);
a cooking vessel configured to retain a cooking fluid (“In the preferred form of deep fryer illustrated the grease tank 10 is of rectangular shape” column 2, line 22), the cooking vessel having a first end and a second end (The left and right sides of 10);
a plurality of heat exchangers at least partially submerged in the cooking fluid retained in the cooking vessel (“The heat transfer tubes 31 are of oval shape, having rounded top surfaces 33 and bottom surfaces 34 joined by relatively flat vertical sides 35 and 36. The ends of the tubes are welded in the upright walls of the grease tank 10 and the tubes are provided with a plurality of convection pipes 37” column 2, line 44), the plurality of heat exchangers spaced at intervals between the first and second end of the cooking vessel (Figure 2), each of the plurality of the heat exchangers comprising:
a duct configured to receive combusted fuel and/or combusted air/fuel mixture from the burner assembly (31), wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel (Figure 1), and 
a plurality of fluid passageways in fluid communication with at least a portion of the cooking fluid (37).

    PNG
    media_image1.png
    618
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    255
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    255
    246
    media_image4.png
    Greyscale

Regarding claim 12, Keating discloses a cooking system, comprising: 
a plurality of burner assemblies (“As shown, the unit employs two identical burners 21 fed from a pair of gas jets 22 on a manifold 23 common to both of the burners” column 2, line 33); 
a cooking vessel configured to retain a cooking fluid (“In the preferred form of deep fryer illustrated the grease tank 10 is of rectangular shape” column 2, line 22), the cooking vessel having a first end and a second end (The left and right sides of 10); and 
a plurality of heat exchangers at least partially submerged in the cooking fluid retained in the cooking vessel (“The heat transfer tubes 31 are of oval shape, having rounded top surfaces 33 and bottom surfaces 34 joined by relatively flat vertical sides 35 and 36. The ends of the tubes are welded in the upright walls of the grease tank 10 and the tubes are provided with a plurality of convection pipes 37” column 2, line 44), the plurality of heat exchangers spaced at intervals between the first and second end of the cooking vessel (Figure 2), each of the plurality of the heat exchangers comprising: 
a duct configured to receive combusted fuel and/or combusted air/fuel mixture from a corresponding one of the plurality of burner assemblies (31), wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel (Figure 1), and 
a plurality of fluid passageways in fluid communication with at least a portion of the cooking fluid (37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keating, in view of Cane (GB 2032611 A), hereinafter Cane, and further in view of Ter Meulen (US 6103118 A), hereinafter Ter Meulen.

Regarding claim 1, Keating discloses a cooking system, comprising: 
a burner assembly (“As shown, the unit employs two identical burners 21 fed from a pair of gas jets 22 on a manifold 23 common to both of the burners” column 2, line 33); 
a cooking vessel (“In the preferred form of deep fryer illustrated the grease tank 10 is of rectangular shape” column 2, line 22); and 
a heat exchanger at least partially submerged in the cooking fluid retained in the cooking vessel (“The heat transfer tubes 31 are of oval shape, having rounded top surfaces 33 and bottom surfaces 34 joined by relatively flat vertical sides 35 and 36. The ends of the tubes are welded in the upright walls of the grease tank 10 and the tubes are provided with a plurality of convection pipes 37” column 2, line 44), the heat exchanger comprising: 
an duct configured to receive combusted fuel and/or combusted air/fuel mixture from the burner assembly (31), wherein a portion of the duct is submerged in the cooking fluid in the cooking vessel (Figure 1). 

Keating does not disclose the heat exchanger comprising: 
a first fluid circuit fluidly coupled to the cooking vessel, the first fluid circuit including: 
top headers positioned on a top side of the duct, 
bottom headers positioned on a bottom side of the duct, 
upward tubes fluidly coupled to the bottom headers and the top headers, 
wherein the upward tubes are downstream from the bottom headers, 
wherein the upward tubes are positioned within the duct, and 
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers, wherein the downward tubes are positioned within the duct, and 
a second fluid circuit fluidly coupled to the cooking vessel, the second fluid circuit including: 
left headers positioned on a left side of the duct, 
right headers positioned on a right side of the duct, 
rightward tubes fluidly coupled to the left headers and the right headers, wherein the rightward tubes are downstream from the left headers, and 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers.

However, Cane teaches the heat exchanger comprising: 
wherein the area is a duct (“A third heat exchange fluid, for example a gaseous fluid, may be made to flow through the two opposed open faces of the framework 10” page 1, line 85), 
a first fluid circuit fluidly coupled to the cooking vessel, the first fluid circuit including: 
top headers positioned on a top side of the duct (the space formed above upper element 14, “the tube support plates 14, 16 are incorporated in the peripheral framework 10 so that the plane of the outer surface of each plate 14, 16 in which the open ends of the tubes 18, 20 lie, is lowered with respect to the plane of a peripheral surface portion of the respective frame 12 surrounding said plate 14, 16” page 1, line 111), 
bottom headers positioned on a bottom side of the duct (the space formed below lower element 14),  
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers (Elements 20, “two heat exchange fluids, for example liquids, may be fed through the tubes 18, 20 respectively in the direction of the arrows indicated in Figure 1” page 1, line 83), wherein the downward tubes are positioned within the duct (Figure 1), and 
secondary vertical tubes (Elements 20 of an adjacent module) fluidly coupled to the bottom headers and the top headers (“can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” page 1, line 7),
wherein the secondary vertical tubes are positioned within the duct (Figure 1),
a second fluid circuit fluidly coupled to the cooking vessel, the second fluid circuit including: 
left headers positioned on a left side of the duct (the space formed to the left of left element 16), 
right headers positioned on a right side of the duct (the space formed to the right of right element 16), 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers (Elements 18), and
secondary horizontal tubes fluidly coupled to the left headers and the right headers (Elements 18 of an adjacent module).

    PNG
    media_image5.png
    459
    576
    media_image5.png
    Greyscale

In view of Cane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include heat exchange structure as is taught in Cane, in the cooking system disclosed by Keating.
One would have been motivated to include heat exchange structure of Cane because Cane states “The object of the invention is the provision of a compact and light heat exchanger which is simple and economical to manufacture and which can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” (page 1, line 5). Therefore, including the heat exchange structure taught by Cane will improve compactness. Further, the modular nature will enable simple modification of the amount of heat transferred. 

Keating, as modified by Cane, does not disclose:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, or
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers.

However, Ter Meulen teaches:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, and
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers (Figure 4).

    PNG
    media_image6.png
    359
    424
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    347
    539
    media_image7.png
    Greyscale

Cane teaches a side by side configuration for the arrangement of the modules. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for arranging the modules. In this regard, it is noted that Ter Meulen teaches an in-line arrangement of heat exchanger modules which results in weaving of the flow direction. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the modules of the cooking system as presently modified with the in-line arrangement since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding claim 2, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first inlet fluidly coupled to a top header, wherein the first inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first inlet is at the top header and modifies Keating such that the first inlet will be fluidly coupled to the cooking vessel).

Regarding claim 3, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first inlet fluidly coupled to a header, wherein the first inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first inlet is at the top header and modifies Keating such that the first inlet will be fluidly coupled to the cooking vessel).

Keating, as modified by Cane and Ter Meulen, does not disclose wherein the header is the bottom header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for directing a fluid though vertical tubes (upward or downward). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the first fluid inlet upwardly from the bottom header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 2 is directed to the opposite configuration.

Regarding claim 4, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first outlet fluidly coupled to a header, wherein the first outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first outlet is at the bottom header and modifies Keating such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly upwards and downwards. Which header ultimately possesses the outlet is determined by the number of modules in use).

Keating, as modified by Cane and Ter Meulen, does not disclose wherein the header is the top header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the first fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the first fluid outlet from the top header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 5 is directed to the opposite configuration.

Regarding claim 5, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first outlet fluidly coupled to a header, wherein the first outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first outlet is at the bottom header and modifies Keating such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly upwards and downwards. Which header ultimately possesses the outlet is determined by the number of modules in use).

Keating, as modified by Cane and Ter Meulen, does not disclose wherein the header is the bottom header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the first fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the first fluid outlet from the bottom header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 4 is directed to the opposite configuration.

Regarding claim 6, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second inlet fluidly coupled to a header, wherein the second inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second inlet is at the right header and modifies Keating such that the second inlet will be fluidly coupled to the cooking vessel).

Keating, as modified by Cane and Ter Meulen, does not disclose wherein the header is the left header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for directing a fluid though horizontal tubes (leftward or rightward). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the second fluid inlet rightwardly from the left header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 7 is directed to the opposite configuration.

Regarding claim 7, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second inlet fluidly coupled to a right header, wherein the second inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second inlet is at the right header and modifies Keating such that the second inlet will be fluidly coupled to the cooking vessel).

Regarding claim 8, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second outlet fluidly coupled to a header, wherein the second outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second outlet is at the left header and modifies Keating such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly left and right. Which header ultimately possesses the outlet is determined by the number of modules in use).

Keating, as modified by Cane and Ter Meulen, does not disclose wherein the header is the left header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the second fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the second fluid outlet from the left header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 9 is directed to the opposite configuration.

Regarding claim 9, Keating, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second outlet fluidly coupled to a header, wherein the second outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second outlet is at the left header and modifies Keating such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly left and right. Which header ultimately possesses the outlet is determined by the number of modules in use).

Keating, as modified by Cane and Ter Meulen, does not disclose wherein the header is the left header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the second fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the second fluid outlet from the right header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 9 is directed to the opposite configuration.

Regarding claim 11, Keating discloses the cooking system of claim 10.

Keating does not disclose wherein the plurality of fluid passageways of each of the plurality of the heat exchangers comprising: 
a first fluid circuit fluidly coupled to the cooking vessel, the first fluid circuit including: 
top headers positioned on a top side of the duct, 
bottom headers positioned on a bottom side of the duct, 
upward tubes fluidly coupled to the bottom headers and the top headers, 
wherein the upward tubes are downstream from the bottom headers, 
wherein the upward tubes are positioned within the duct, and 
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers, wherein the downward tubes are positioned within the duct, and 
a second fluid circuit fluidly coupled to the cooking vessel, the second fluid circuit including: 
left headers positioned on a left side of the duct, 
right headers positioned on a right side of the duct, 
rightward tubes fluidly coupled to the left headers and the right headers, wherein the rightward tubes are downstream from the left headers, and 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers.

However, Cane teaches wherein the plurality of fluid passageways of the heat exchanger comprising: 
a first fluid circuit fluidly coupled to the cooking vessel, the first fluid circuit including: 
top headers positioned on a top side of the duct (the space formed above upper element 14, “the tube support plates 14, 16 are incorporated in the peripheral framework 10 so that the plane of the outer surface of each plate 14, 16 in which the open ends of the tubes 18, 20 lie, is lowered with respect to the plane of a peripheral surface portion of the respective frame 12 surrounding said plate 14, 16” page 1, line 111), 
bottom headers positioned on a bottom side of the duct (the space formed below lower element 14),  
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers (Elements 20, “two heat exchange fluids, for example liquids, may be fed through the tubes 18, 20 respectively in the direction of the arrows indicated in Figure 1” page 1, line 83), wherein the downward tubes are positioned within the duct (Figure 1), and 
secondary vertical tubes (Elements 20 of an adjacent module) fluidly coupled to the bottom headers and the top headers (“can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” page 1, line 7),
wherein the secondary vertical tubes are positioned within the duct (Figure 1),
a second fluid circuit fluidly coupled to the cooking vessel, the second fluid circuit including: 
left headers positioned on a left side of the duct (the space formed to the left of left element 16), 
right headers positioned on a right side of the duct (the space formed to the right of right element 16), 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers (Elements 18), and
secondary horizontal tubes fluidly coupled to the left headers and the right headers (Elements 18 of an adjacent module).

In view of Cane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include heat exchange structure as is taught in Cane, in the cooking system disclosed by Keating.
One would have been motivated to include heat exchange structure of Cane because Cane states “The object of the invention is the provision of a compact and light heat exchanger which is simple and economical to manufacture and which can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” (page 1, line 5). Therefore, including the heat exchange structure taught by Cane will improve compactness. Further, the modular nature will enable simple modification of the amount of heat transferred. 

Keating, as modified by Cane, does not disclose:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, or
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers.

However, Ter Meulen teaches:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, and
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers (Figure 4).

Cane teaches a side by side configuration for the arrangement of the modules. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for arranging the modules. In this regard, it is noted that Ter Meulen teaches an in-line arrangement of heat exchanger modules which results in weaving of the flow direction. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the modules of the cooking system as presently modified with the in-line arrangement since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 13, Keating discloses the cooking system of claim 12. 

However, Cane teaches wherein the plurality of fluid passageways of the heat exchanger comprising: 
a first fluid circuit fluidly coupled to the cooking vessel, the first fluid circuit including: 
top headers positioned on a top side of the duct (the space formed above upper element 14, “the tube support plates 14, 16 are incorporated in the peripheral framework 10 so that the plane of the outer surface of each plate 14, 16 in which the open ends of the tubes 18, 20 lie, is lowered with respect to the plane of a peripheral surface portion of the respective frame 12 surrounding said plate 14, 16” page 1, line 111), 
bottom headers positioned on a bottom side of the duct (the space formed below lower element 14),  
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers (Elements 20, “two heat exchange fluids, for example liquids, may be fed through the tubes 18, 20 respectively in the direction of the arrows indicated in Figure 1” page 1, line 83), wherein the downward tubes are positioned within the duct (Figure 1), and 
secondary vertical tubes (Elements 20 of an adjacent module) fluidly coupled to the bottom headers and the top headers (“can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” page 1, line 7),
wherein the secondary vertical tubes are positioned within the duct (Figure 1),
a second fluid circuit fluidly coupled to the cooking vessel, the second fluid circuit including: 
left headers positioned on a left side of the duct (the space formed to the left of left element 16), 
right headers positioned on a right side of the duct (the space formed to the right of right element 16), 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers (Elements 18), and
secondary horizontal tubes fluidly coupled to the left headers and the right headers (Elements 18 of an adjacent module).

In view of Cane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include heat exchange structure as is taught in Cane, in the cooking system disclosed by Keating.
One would have been motivated to include heat exchange structure of Cane because Cane states “The object of the invention is the provision of a compact and light heat exchanger which is simple and economical to manufacture and which can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” (page 1, line 5). Therefore, including the heat exchange structure taught by Cane will improve compactness. Further, the modular nature will enable simple modification of the amount of heat transferred. 

Keating, as modified by Cane, does not disclose:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, or
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers.

However, Ter Meulen teaches:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, and
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers (Figure 4).

Cane teaches a side by side configuration for the arrangement of the modules. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for arranging the modules. In this regard, it is noted that Ter Meulen teaches an in-line arrangement of heat exchanger modules which results in weaving of the flow direction. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the modules of the cooking system as presently modified with the in-line arrangement since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
George (US 5287919 A)

    PNG
    media_image8.png
    638
    520
    media_image8.png
    Greyscale

Ricord (US 20070089732 A1) 

    PNG
    media_image9.png
    751
    553
    media_image9.png
    Greyscale

Keating (US 3990433 A)

    PNG
    media_image10.png
    500
    357
    media_image10.png
    Greyscale

Ter Meulen (WO 9617672 A1)

    PNG
    media_image11.png
    343
    377
    media_image11.png
    Greyscale


Heyn (US 3483920 A) 

    PNG
    media_image12.png
    612
    602
    media_image12.png
    Greyscale

Vasiliev (US 4475587 A) 

    PNG
    media_image13.png
    433
    242
    media_image13.png
    Greyscale

Ribarov (US 20170131034 A1)

    PNG
    media_image14.png
    387
    394
    media_image14.png
    Greyscale


Ter Meulen (US 5230796 A) 

    PNG
    media_image15.png
    416
    444
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762